Citation Nr: 0608784	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  95-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a stress 
fracture of the left tibia with callous formation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to October 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran's claim was remanded by the Board in January 1999 
and again in October 2003.  The requested development has 
been accomplished and the veteran's claim is now ready for 
Board review.


FINDING OF FACT

The veteran's residuals of a stress fracture of the left 
tibia with callous formation are manifested by no more than 
moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a stress fracture of the left tibia with callous 
formation have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA.  The record reflects that he was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession, by 
means of January 2004 and January 2005 letters from the 
agency of original jurisdiction.  

The Board also notes that the veteran's VA treatment records 
have been obtained and that the veteran has been provided 
appropriate VA medical examinations.  The Board notes that in 
a December 2005 VA informal hearing presentation the 
veteran's representative asserted that a July 2005 VA 
examination report is inadequate for rating the veteran's 
left tibia disability.  The Board notes that the July 2005 
examination was performed to determine if the veteran's back 
disability is etiologically related to his left tibia 
disability.  It was not performed for the purpose of 
determining the degree of severity of the left tibia 
disability.  The Board finds that the medical evidence 
currently of record provides a clear picture of the veteran's 
left tibia disability and that evaluation of the disability 
by the Board at this time is appropriate.

The Board further notes that the veteran's VA vocational 
rehabilitation folder has been associated with the veteran's 
claims files.  Furthermore, the veteran has provided 
testimony before a hearing officer at the RO.  The veteran 
has also submitted statements from his former employers.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  Furthermore, in March 2005 the 
veteran stated that he had no further evidence to submit and 
that he wished his appeal to be decided on the evidence on 
file.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of this claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Impairment of the tibia and fibula manifested by nonunion, 
with loose motion and requiring a brace, warrants a 40 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran experienced a stress fracture of the left tibia 
during basic training.  Due to disability from this injury, 
the veteran was discharged from service.

By rating decision in December 1990, the veteran was granted 
service connection and a 10 percent rating for his left tibia 
disability.  His disability rating was increased to 20 
percent by rating decision in April 1991.  

In August 1994, the veteran requested that he be assigned a 
rating in excess of 20 percent for his left tibia disability 
and he has been pursuing this claim ever since.

At his hearing before a hearing officer at the RO in June 
1995, the veteran asserted that he could not run or play 
basketball due to his left tibia disability.  He also 
reported that he lost a lot of time from his jobs because 
working aggravated his left leg.  He claimed that he had had 
multiple jobs since discharge from service and that he had 
difficulty maintaining his jobs due to his left leg 
disability.

Documentation in the veteran's vocational rehabilitation file 
notes the veteran's education and training from June 1991 to 
May 2002; it does not indicate that the veteran's left tibia 
disability was a limiting factor.

The veteran was provided VA medical examinations in October 
1994, December 1996, May 1998, September 1998, October 1998, 
June 1999, December 2002, and May 2003.  At these 
examinations, the veteran complained of pain and swelling of 
the left lower extremity.  The examination reports have 
revealed the veteran to have pain or mild tenderness on 
pressure over the tibial area.  Alignment of the left tibia 
has been noted to be completely normal and the veteran has 
had a normal gait.  He has been shown to have full range of 
motion of the left knee without pain.  No instability of the 
left knee, and no swelling of the left lower extremity were 
found.  The June 1999 VA examiner noted that the veteran 
reported pain on prolonged standing, pain with every step, 
and an inability to walk over half a block without stopping.  
The examiner noted that from the bone scan reports it was 
possible that the veteran's stress fracture had not 
completely healed yet.  The examiner stated that due to the 
veteran's subjective complaints of pain, he should avoid any 
job requiring prolonged standing or lifting until the left 
tibia had completely healed and the symptoms resolved.  The 
May 2003 VA examiner stated that MRI ruled out any 
possibility of a current stress fracture.  He stated that 
there was absolutely no indication of any osseous abnormality 
present.  The examiner noted pitting edema that was symmetric 
in both legs, which could be due to hypertension.  The 
examiner opined that the veteran had no current left lower 
extremity disability due to the previous stress fracture.

VA outpatient treatment records reveal treatment primarily 
for a left wrist fracture, hypertension, diabetes, and sleep 
apnea.  They do not show treatment for a left tibia 
disability.
 
In March 2001, the veteran submitted statements from his 
former employers.  None of the former employers stated that 
the veteran had had trouble at work due to physical 
disability.  These statements show that the veteran had been 
reprimanded for showing up to work late on many occasions.

Having examined the evidence in this case, the Board 
concludes that the left tibia disability is not productive of 
any ankle disability or more than moderate knee disability.  
While the veteran has complained of pain and swelling of the 
left lower extremity, the many VA examination reports have 
not shown any symptoms other than slight pain on palpation.  
The medical evidence shows that the veteran has full range of 
motion of the left knee without pain, no instability of the 
left lower extremity, and a normal gait.  Furthermore, the 
May 2003 VA examiner opined that the veteran had no current 
disability due to his service-connected left tibial stress 
fracture.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Code 5262.

In addition, there is no objective evidence limitation of 
motion of the left knee, to include limitation due to pain, 
incoordination, or weakness; on repeated use; or during flare 
ups.  Therefore, not even a 20 percent rating would be in 
order if the disability were rated on the basis of limitation 
of motion.  There have been no complaints or findings of 
instability of the left knee; therefore, a compensable rating 
is not warranted under Diagnostic Code 5257.

Accordingly, the preponderance of the evidence is against 
entitlement to a schedular rating in excess of 20 percent for 
the veteran's service-connected residuals of a stress 
fracture of the left tibia with callous formation.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In addition, 
contrary to the veteran's assertions, his former employers 
have not noted any interference with employment due to left 
tibia disability.  Since there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation, the Board concludes that referral of this case 
for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a stress fracture of the left tibia with callous formation 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


